Name: Council Regulation (EC) No 3074/95 of 22 December 1995 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1996 and certain conditions under which they may be fished
 Type: Regulation
 Subject Matter: fisheries
 Date Published: nan

 30 . 12 . 95 Ã Ã Ã  Official Journal of the European Communities No L 330/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC ) No 3074/95 of 22 December 1995 fixing, for certain fish stocks and groups of fish stocks , the total allowable catches for 1996 and certain conditions under which they may be fished THE COUNCIL OF THE EUROPEAN UNION, regime is consolidated , limitation of exploitation rates should be guaranteed by the current TAC system; Whereas , under the terms of Article 8 (4 ) of Regulation (EEC ) No 3760/92 , it is incumbent upon the Council , in accordance with Article 4 , to determine for each fishery or group of fisheries the total allowable catches (TAC ); whereas fishing opportunities should by allocated to Member States in accordance with Article 8 ( 4 ) ( ii ) of that Regulation; Whereas it is necessary to establish the principles and certain procedures of fishery management at Community level, so that Member States can ensure the management of the fleets under their flag or jurisdiction; Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC ) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture ( ! ), and in particular Article 8 (4 ) thereof, Having regard to the 1985 Act of Accession, and in particular Article 161 thereof, Having regard to the 1994 Act of Accession , and in particular Articles 121 and 122 thereof, Having regard to the proposal from the Commission, Whereas Article 4 of Regulation (EEC ) No 3760/92 requires the Council to formulate , in the light of the available scientific advice and , in particular , of the report prepared by the Scientific, Technical and Economic Committee for Fisheries , the measures necessary to ensure the rational and responsible exploitation of resources on a sustainable basis ; Whereas a management regime making full use of the new management possibilities given by Regulation (EEC ) No 3760192 , and in particular the management of catch limitations on a pluriannual and multispecies basis , cannot yet be achieved , due to the need to put into force certain measures for the control of fisheries , to further develop the appropriate administrative framework for a system of limitation of fishing effort, and to enhance scientific knowledge ; whereas , until such a management Whereas , in accordance with the procedure provided for in Article 2 of the Agreement on fisheries between the European Economic Community, of the one part, and the Government of Denmark and the Home Government of the Faeroes , of the other part ( 2 ), the Parties have consulted on their reciprocal fishing rights for 1996 ; whereas these consultations have been successfully concluded; whereas , as a result, it is possible to fix the TACs, the Community shares and the quotas for certain joint and autonomous stocks , of which part is allocated to the Faeroes; Whereas , in accordance with the procedure provided in Articles 2 and 7 of the Fisheries Agreement between the European Economic Community and the Kingdom of Norway ( 3 ), the Community and Norway have held consultations concerning mutual fishing rights for 1996 ; whereas these consultations have been successfully concluded and therefore it is possible to fix the TACs, the Community shares and the quotas for joint stocks and, where necessary, for other stocks ; (') OJ No L 389, 31 . 12. 1992, p. 1 . Regulation as amended by the 1994 Act of Accession . ( 2 ) OJ No L 226 , 29 . 8 . 1980, p. 12 . ( 3 ) OJ No L 226 , 29 . 8 . 1980, p. 48 . No L 330/2 EN Official Journal of the European Communities 30 . 12 . 95 in the framework of the Accession can be fished will remain identical to those applicable immediately prior to the entry into force of the 1994 Treaty of Accession , Whereas improved economical utilization of certain stocks of herring requires them to be used for purposes other than direct human consumption; whereas the state of these stocks is such that, under appropriate management, there is no danger in implementing such a measure ; Whereas the management regime set out by Council Regulation (EC ) No 2027/95 of 15 June 1995 establishing a system for the management of fishing effort relating to certain Community fishing areas and resources ( x ) requires the maintenance of the existing balances in fishing activities; whereas, in the case of certain stocks of horse mackerel , these balances can be kept by setting appropriate TACs and allocating them to the Member States concerned ; Whereas the economical effectiveness of the fishery for horse mackerel in zones VIII c and IX may be improved by the landing of small horse mackerel within limits compatible with the sustainability of the resource, Whereas the Community has signed the United Nations Convention on the Law of the Sea , which contains principles and rules relating to the conservation and management of the living resources of the sea ; Whereas, in the framework of its wider international obligations, the Community participates in efforts to conserve fish stocks arising in international waters ; whereas the extent to which such stocks are fished by vessels of the Community should be viewed in the light of overall fishing activity and the contribution made hitherto by the Community towards their conservation should be taken into account ; Whereas the International Baltic Sea Fishery Commission has recommended TACs for the stocks of cod, salmon, herring and sprat occurring in the waters of the Baltic Sea and the shares thereof for each Contracting Party; Whereas , in the case of certain stocks fished mainly for reduction to meal and oil , it does not appear necessary to make quota allocations , Whereas Article 161 of the 1985 Act of Accession fixes the share of the TACs allocated to Spain for certain stocks in certain zones and allocates flat-rate amounts of horse mackerel and blue whiting to Spain; Whereas those flat-rate amounts of blue whiting must be divided among ICES subareas and divisions V b (EC zone ), VI, VII and VIII a , b and d ; Whereas, in order to ensure effective management of these TACs, the specific conditions under which fishing operations occur should be established ; Whereas , in order to ensure a better exploitation of the quotas of herring, anchovy, hake , blue whiting, mackerel and megrim, transfers of a part of the quotas from the zone of allocation to adjacent zones should be allowed; Whereas, in order to ensure a better exploitation of the haddock stocks in zones V b ( EC zone ), VI , XII and XIV, catches in zones V b and VI a should be limited; Whereas massive catches of young flatfish are being taken in the southern North Sea in autumn; whereas protection should be given to these fish , in order to achieve a better exploitation; Whereas the International Baltic Sea Fisheries Commission has recommended certain technical measures for resource conservation to be implemented by its Contracting Parties with effect from 1 January 1996; Whereas, pursuant to Article 122 of the 1994 Act of Accession , the conditions under which allocations made HAS ADOPTED THIS REGULATION: Article 1 This Regulation fixes for 1996, for certain fish stocks and groups of fish stocks , total allowable catches (TACs ) per stock or group of stocks, the share of these catches available to the Community, the allocation of that share among Member States and the specific conditions under which these stocks may be fished ( 2 ). For the purposes of this Regulation, the Skagerrak is bounded on the west by a line drawn from the Hanstholm lighthouse to the Lindesnes lighthouse and on the south by a line drawn from the Skagen lighthouse to the Tistlarna lighthouse and from this point to the nearest point on the Swedish coast . For the purposes of this Regulation, the Kattegat is bounded on the north by a line drawn from the Skagen lighthouse to the Tistlarna lighthouse and from this point to the nearest point on the Swedish coast and on the (') OJ No L 199 , 24 . 8 . 1995 , p. 1 . ( 2 ) The definition of the ICES and Cecaf areas refereed to in this Regulation is given in Commission communications 85/ C 347/05 ( OJ No C 347, 31 . 12 . 1985 , p. 14 ) and 85/C 335/02 ( OJ No C 335 , 24 . 12 . 1985, p. 2 ) respectively . 30 . 12 . 95 | EN Official Journal of the European Communities No L 330/3 south by a line drawn from Hasenore to Gnibens Spids, from Korshage to Spodsbjerg and from Gilbjerg Hoved to Kullen . For the purposes of this Regulation, the North Sea shall comprise ICES subarea IV and that part of ICES division III a which is not covered by the definition of the Skagerrak given in this Article . Article 2 TACs for stocks or groups of stocks to which Community rules apply and the share of these catches available to the Community are hereby fixed for 1996 as set out in the Annex . ( i ) the catches have been taken by vessels of a Member State having a quota and that quota is not exhausted; or ( ii ) the share of the TAC available to the Community (Community share ) has not been allocated by quota among Member States and the Community share has not been exhausted; or (iii ) for all species other than herring and mackerel , they are mixed with other species and have been taken with nets whose mesh size is 32 mm or less in regions 1 and 2* or 40 mm or less in region 3 in accordance with Article 2 ( 1 ) of Council Regulation (EEC) No 3094/86 of 7 October 1986 laying down certain technical measures for the conservation of fishery resources ( 2 ), and are not sorted either on board or on landing; or (iv ) for herring, they are within the limits of paragraph 2; or (v ) for mackerel, they are mixed with horse mackerel or pilchard and the mackerel does not exceed 10 % of the total weight of mackerel , horse mackerel and pilchard on board and the catches are not sorted , or (vi ) they are caught during the course of scientific investigations carried out under Regulation ( EEC ) No 3094/86 . Article 3 The allocation among the Member States of the share available to the Community of the TACs mentioned in Article 2 is fixed for 1996 , in the form of fish quotas, in the Annex . This allocation shall be without prejudice to exchanges made pursuant to Article 9 ( 1 ) of Regulation (EEC ) No 3760/92 and reallocations made pursuant to Articles 21 ( 4 ), 23 ( 1 ) and 32 (2 ) of Council Regulation (EEC ) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy ('). All landings shall count against the quota , or , if the Community share has not been allocated between Member States by quotas, against the Community share , except for catches made under the provisions of ( iii ), ( iv ), (v ) and (vi ). Article 4 As regards the herring stock of the North Sea and of the eastern English Channel , transfers of up to 50 % of the quotas may be effected from ICES divisions IV c and VII d to ICES division IV b . As regards the hake stock in zones II a (EC zone ) and IV (EC zone ), Member States having a quota in this zone may, on exhaustion of this quota , make transfers from zones V b (EC zone ), VI, VII , XII and XIV and from zones VIII a , b and d to zone II a (EC zone ) and IV (EC zone ). However , such transfers must be notified in advance to the Commission . 2 . When fishing with nets whose mesh size is less than 32 mm in regions 1 and 2 other than the Skagerrak and the Kattegat and with nets whose mesh size is less than 40 mm in region 3 , it shall be prohibited to retain on board catches of herring mixed with other species unless such catches are not sorted and unless the herring, if mixed with sprat only, does not exceed 10 % by weight of the total weight of herring and sprat combined . When fishing with nets whose mesh size is less than 32 mm in regions 1 and 2 and with nets whose mesh size is less than 40 mm in region 3 , it shall be prohibited to retain on board catches of herring mixed with other species unless such catches are not sorted and unless the herring, if mixed with other species whether or not Article 5 1 . It shall be prohibited to retain on board or to land catches from stocks for which TACs or quotas are fixed unless : ( 2 ) OJ No L 288 , 11 . 10 . 1986 , p. 1 . Regulation as last amended by Regulation (EC) No 2251 /95 (OJ No L 230, 27. 9 . 1995 , p. 11 ).(') OJ No L 261 , 20 . 10 . 1993 , p. 1 No L 330/4 EN Official Journal of the European Communities 30 . 12 . 95 including sprat, does not exceed 5 % by weight of the total weight of the herring and other species combined . 3 . The determination of the percentage of by-catches and their disposal shall be made in accordance with Article 2 of Regulation (EEC ) No 3094/86 . Article 7 By way of derogation from the second subparagraph of paragraph ( a ) of Article 9 ( 3 ) of Regulation (EEC ) No 3094/86 , the period of enlargement of the area in which beam trawling is banned shall be from 1 January to 31 December 1996 . Article 8 By way of derogation from Article 5 of Regulation (EEC ) No 1866/86 , the area in which fishing for flatfish is permitted with mesh sizes equal to, or greater than, 90 mm is extended to the whole of subdivisions 22 and 24. Article 9 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply with effect from 1 January 1996 . Article 6 By way of derogation from Regulation (EEC ) No 2115/88 ( ! ), directed fishing and landing of herring for purposes other than human consumption may be conducted, until 31 December 1996 , by vessels flying the flag of Sweden or Finland and, in the Baltic Sea , on a pilot basis, by vessels flying the flag of another Member State , within the rules provided in Council Regulation (EEC ) No 1866/86 of 12 June 1986 laying down certain technical measures for the conservation of fishery resources in the waters of the Baltic Sea , the Belts and the Sound ( 2 ). This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1995 . For the Council The President L. ATIENZA SERNA ( ] ) OJ No L 247, 28 . 9 . 1977, p. 2 . ( 2 ) OJ No L 162, 18 . 6 . 1986 , p. 1 . Regulation as last amended by Regulation (EC ) No 2250/95 ( OJ No L 230, 27. 9 . 1995 , P. 1 ). 30 . 12 . 95 f EN Official Journal of the European Communities No L 330/5 ANNEX TACs by stock and by area for 1996 and the allocation among the Member States of the share available to the Community ( in tonnes live weight, except where otherwise specified ). All catch limitations set out in this Annex are considered as quotas for the purposes of Article 5 of this Regulation , and shall , therefore , be submitted to the rules set out by Regulation (EEC ) No 2847/93 , in particular by Articles 14 and 15 thereof. Species : Herring Zone III a Clupea harengus l BelgiÃ «/Belgique (*) No fishing of this quota may take place , in the Skagerrak, Danmark 50 190 i 1 ) within 4 miles of the baselines of the Kingdom of Deutschland 800 (2 ) Norway . Ã Ã »Ã »Ã ¬Ã ´Ã ± (2 ) No fishing of this quota may take place, in the Skagerrak, EspaÃ ±a within 12 miles of the baselines of the Kingdom of France Norway. Ireland (*) Precautionary TAC. Italia I Luxembourg I Nederland l Ã sterreich Portugal I Suomi/Finland Sverige 52 510 ( 5 ) United Kingdom EC 103 500 TAC 120 000 (*) I Species : Herring Zone III b , c , d i 1 ) Clupea harengus \ BelgiÃ «/Belgique (') Community waters . Danmark 32 140 (2 ) Of which , for Germany and Denmark together, no more Deutschland 97 450 than 3 000 t may be fished in the Estonian zone ; no more Ã Ã »Ã »Ã ¬Ã ´Ã ± than 2 000 t in the Latvian zone, and no more than 1 000 t EspaÃ ±a in the Lithanian zone . France (3 ) Of which no more than 2 500 t may be fished in Estonian Ireland waters and no more than 1 000 t in the Latvian zone . Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland 36 430 ( 3 ) Sverige 127 680 United Kingdom l EC 293 700 (2 ) TAC 307 700 No L 330/6 Ã Ã Ã  Official Journal of the European Communities 30 . 12 . 95 Species : Herring Zone III d (Management unit 3 ) ( 1 ) Clupea harengus BelgiÃ «/Belgique (') As defined by IBSFC in 1994 . Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland 90 180 Sverige 19 820 United Kingdom EC 110 000 TAC 110 000 Species : Herring Zone II a ('), IV a, b Clupea harengus BelgiÃ «/Belgique ( ! ) Community waters . Danmark 45 370 (2 ) May only be fished in IV a and IV b. Deutschland 29 880 ( 3 ) Of which no more than 50 000 t may be fished in waters Ã Ã »Ã »Ã ¬Ã ´Ã ± under the sovereignty or jurisdiction of Norway . EspaÃ ±a (4 ) Member States must inform the Commission of their France 6 330 landings of herring distinguishing between ICES divisions Ireland II a , IV a and IV b. Italia Luxembourg Nederland 41 830 Ã sterreich Portugal Suomi/Finland Sverige 3 1 80 (2 ) United Kingdom 45 640 EC . 172 230 ( 3 ) ( 4 ) TAC 263 000 Species : Herring Zone IV c ('), VII d Clupea harengus BelgiÃ «/Belgique 7 790 (') Except Blackwater stock : reference is to the herring stock in Danmark 820 the maritime region of the Thames Estuary within a zone Deutschland 820 delimited by a line running due south from Landguard Point Ã Ã »Ã »Ã ¬Ã ´Ã ± ( 51 ° 56 ' N , 1 ° 19,1 ' E ) to latitude 51 ° 33 ' N and hence due EspaÃ ±a west to a point on the coast of the United Kingdom . France 20 460 (*) Precautionary TAC. Ireland Italia Luxembourg Nederland 16 020 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 4 090 \ EC 50 000 TAC 50 000 (*) 30 . 12 . 95 IEN ] Official Journal of the European Communities No L 330/7 Species: Herring I Zone Vb O, VI a N ( 2 ), VI b Clupea harengus BelgiÃ «/Belgique i 1 ) Community waters . Danmark (2 ) Reference is to the herring stock in ICES division VI a , Deutschland 8 570 north of 56 ° 00 ' N and in that part of VI a which is Ã Ã »Ã »Ã ¬Ã ´Ã ± situated east of 07 ° 00 ' W and north of 55 ° 00 ' N , EspaÃ ±a excluding the Clyde . France 1 620 (*) Precautionary TAC . Ireland 11 590 Italia Luxembourg Nederland 8 570 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 46 360 EC 76 710 TAC 83 570 (*) Species: Herring l Zone Via S ('), VII b , c Clupea harengus BelgiÃ «/Belgique \ (') Reference is to the herring stock in ICES division VI a , Danmark south of 56 ° 00 ' N and west of 07 ° 00 ' W. Deutschland (*) Precautionary TAC . Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France Ireland 25 450 Italia Luxembourg Nederland 2 550 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 28 000 TAC 28 000 (*) Species: Herring Zone VI a Clyde (') Clupea harengus BelgiÃ «/Belgique I (') Clyde stock : reference is to the herring stock in the maritime Danmark area situated to the north-east of a line drawn between the Deutschland Mull of Kintyre and Corsewall Point . Ã Ã »Ã »Ã ¬Ã ´Ã ± (*) Precautionary TAC. EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 1 000 EC 1 000 TAC i ooo n No L 330/8 lEN Official Journal of the European Communities 30 . 12 . 95 Species : Herring Zone VII a i 1 ) Clupea harengus BelgiÃ «/Belgique (') ICES division Vila is reduced by the area added to the Danmark Celtic Sea bounded: Deutschland  to the north by latitude 52 ° 30 ' N, Ã Ã »Ã »Ã ¬Ã ´Ã ±  to the south by latitude 52 ° 00 ' N, EspaÃ ±a  to the west by the coast of Ireland , France  to the east by the coast of the United Kingdom. Ireland I 820 (*) Precautionary TAC. Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 5 180 EC 7 000 TAC 7 000 (*) Species : Herring Zone VII e , f Clupea harengus BelgiÃ «/Belgique (*) Precautionary TAC. Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 500 Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 500 EC 1 000 TAC 1 000 (*) Species : Herring Zone VII g , h , j , k (*) Clupea harengus BelgiÃ «/Belgique l (') Increased by zone bounded : Danmark  to the north by latitude 52 ° 30'N, Deutschland 180  to the south by latitude 52 ° 00 ' N , Ã Ã »Ã »Ã ¬Ã ´Ã ±  to the west by the coast of Ireland , EspaÃ ±a  to the east by the coast of the United Kingdom. France 1 020 (*) Precautionary TAC. Ireland 14 260 Italia Luxembourg Nederland 1 020 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 20 EC 16 500 TAC 16 500 (*) 30 . 12 . 95 EN Official Journal of the European Communities No L 330/9 Species: Anchovy I Zone VIII Engraulis encrasicolus BelgiÃ «/Belgique l (*) Precautionary TAC. Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a 29 700 France 3 300 . Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom \ EC 33 000 TAC 33 000 H Species: Anchovy Zone IX, X, Cecaf 34.1.1 ( ! ) Engraulis encrasicolus BelgiÃ «/Belgique f 1 ) Community waters . Danmark (2 ) May be fished only in the waters under the sovereignty or Deutschland within the jurisdiction of the Member State concerned , or in Ã Ã »Ã »Ã ¬Ã ´Ã ± international waters of the zone concerned . EspaÃ ±a 5 740 ( 2 ) ( 3 ) Notwithstanding note (2 ), up to 5 008 tonnes may be fished France in waters of ICES subarea VIII under the sovereignty within Ireland the jurisdiction of France . Italia (*) Precautionary TAC. Luxembourg Nederland Ã sterreich Portugal 6 260 ( 2 ) ( 3 ) Suomi/Finland Sverige United Kingdom EC 12 000 TAC 12 000 H Species: Cod Zone I , II b Gadus morhua BelgiÃ «/Belgique \ 0 ) Available to all Member States except Sweden , Finland, Danmark Germany, Spain, France, Portugal and United Kingdom. Deutschland 4 820 (2 ) The allocation of the share of the cod stock available to the Ã Ã »Ã »Ã ¬Ã ´Ã ± Community in the zone Spitzbergen and Bear Island is EspaÃ ±a 11 500 entirely without prejudice to the rights and obligations France 2 130 deriving from the 1920 Treaty of Paris . Ireland Italia Luxembourg Nederland Ã sterreich Portugal 2 390 Suomi/Finland Sverige United Kingdom 3 130 250 ( ! ) EC 24 220 TAC 24 220 (2 ) No L 330/10 EN Official Journal of -the European Communities 30 . 12 . 95 Species: Cod Zone III a Skagerrak Gadus morhua BelgiÃ «/Belgique 60 (&gt;) ( l ) No fishing of this quota may take place , in the Skagerrak, Danmark 18 390 (2 ) within 12 miles of the baselines of the Kingdom of Deutschland 460 f 1 ) Norway. Ã Ã »Ã »Ã ¬Ã ´Ã ± (2 ) No fishing of this quota may take place, in the Skagerrak EspaÃ ±a within 4 miles of the baselines of the Kingdom of France Norway . Ireland (*) Precautionary TAC. Italia Luxembourg Nederland 120 (') Ã sterreich Portugal Suomi/Finland Sverige 3 220 (2 ) United Kingdom EC 22 250 TAC 23 000 H Species : Cod Zone III a Kattegat Gadus morhua BelgiÃ «/Belgique (*) Precautionary TAC. Danmark 4 750 Deutschland 100 Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige 2 850 United Kingdom EC 7 700 TAC 7 700 (*) Species : Cod Zone III b, c, d (*) Gadus morhua BelgiÃ «/Belgique (') Community waters . Danmark 45 910 (2 ) Excluding an additional 60 t of flatfish as by-catch in Deutschland 20 070 Community waters as constituted in 1994. Ã Ã »Ã »Ã ¬Ã ´Ã ± (3 ) Of which, for Germany and Denmark together, no more EspaÃ ±a than 1 100 t may be fished in the Estonian zone, no more France than 700 t in the Latvian zone, and more than 700 t in the Ireland Lithanian zone. Italia (4 ) Of which no more than 135 t may be fished in the Latvian Luxembourg zone . Nederland Ã sterreich Portugal Suomi/Finland 2 260 (4 ) Sverige 34 025 (2 ) United Kingdom EC 102 265 (3 ) TAC 103 915 30 . 12 . 95 I EN 1 Official Journal of the European Communities No L 330/11 Species: Cod Zone II a Ã ­ 1 ), IV Gadus morhua BelgiÃ «/Belgique 4 160 (*) Community waters . Danmark 23 910 (2 ) Of which no more than 50 000 t may be fished in waters Deutschland 15 160 under the sovereignty of jurisdiction of Norway. Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 5 140 Ireland Italia Luxembourg Nederland 13 510 Ã sterreich Portugal Suomi/Finland Sverige 160 United Kingdom 54 860 EC 116 900 (2 ) TAC 130 000 Species: Cod Zone V b ( J ), VI , XII , XIV Gadus morhua BelgiÃ «/Belgique 40 i 1 ) Community waters . Danmark (2 ) Of which no more than 350 tonnes may be taken in ICES Deutschland 370 (2 ) Divisions Vb (EC zone ), VI a. Ã Ã »Ã »Ã ¬Ã ´Ã ± (3 ) Of which no more than 3 810 tonnes may be taken in ICES EspaÃ ±a Divisions Vb (EC zone ), VI a. France 4 005 (3 ) (4 ) Of which no more than 1 490 tonnes may be taken in ICES Ireland 1 945 (4 ) Divisions Vb (EC zone ), VI a. Italia ( 5 ) Of which no more than 6 310 tonnes may be taken in ICES Luxembourg Divisions Vb (EC zone ), VI a. Nederland (*) Precautionary TAC. Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 6 640 ( 5 ) EC 13 000 TAC 13 000 Ã Species: Cod Zone VII a Gadus morhua Belgie/Belgique 85 Danmark Deutschland EXkaba Espana France 225 Ireland 4 080 Italia Luxembourg Nederland 20 Osterreich Portugal Suomi/Finland Sverige United Kingdom 1 790 EC 6 200 TAC 6 200 No L 330/12 EN Official Journal of the European Communities 30 . 12 . 95 Species : Cod Zone VII b-k , VIII, IX, X, Cecaf 34.1.1 i 1 ) Gadus morhua BelgiÃ «/Belgique 890 ( 2 ) (') Community waters . Danmark \ ( 2 ) May not be fished in the waters under the sovereignty or Deutschland jurisdiction of Spain and Portugal . Ã Ã »Ã »Ã ¬Ã ´Ã ± (*) Precautionary TAC. EspaÃ ±a France 15 280 ( 2 ) Ireland 2 040 (2 ) Italia Luxembourg Nederland 130 (2 ) Ã sterreich · Portugal Suomi/Finland Sverige United Kingdom 1 660 (2 ) EC 20 000 TAC 20 000 (*) Species : Megrims Zone V b ( ] ), VI, XII, XIV Lepidorhombus spp . BelgiÃ «/Belgique (') Community waters . Danmark (*) Precautionary TAC. Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a 550 France 2 140 Ireland 630 Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 1 520 EC 4 840 TAC 4 840 H Species : Megrims Zone VII Lepidorhombus spp. BelgiÃ «/Belgique 510 (') Of which 500 tonnes may be fished in zone V b (EC zone), Danmark VI, XII , XIV when the quota in zone V b (EC zone ), VI, Deutschland XII, XIV is exhausted . Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a 5 700 ( ») France 6 930 Ireland 3 140 Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 2 720 EC 19 000 TAC 19 000 30 . 12 . 95 EN Official Journal of the European Communities No L 330/13 Species: Megrims Zone VIII a, b, d, e Lepidorbombus spp . BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a 1 220 France 980 Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 2 200 TAC 2 200 Species: Megrims Zone Ville, IX, X, Cecaf 34.1.1 ( J ) Lepidorbombus spp . BelgiÃ «/Belgique (') Community waters . Danmark (2 ) May be fished only in the waters under the sovereignty or Deutschland within the jurisdiction of Spain of Portugal , or in the Ã Ã »Ã »Ã ¬Ã ´Ã ± international waters of the zone concerned . EspaÃ ±a 5 540 ( 2 ) ( 3 ) May not be fished in the waters under the sovereignty or France 280 ( 3 ) the jurisdiction of Portugal . Ireland (*) Precautionary TAC. Italia Luxembourg Nederland Ã sterreich Portugal 180 (2 ) Suomi/Finland Sverige United Kingdom EC 6 000 TAC 6 000 (*) Species: Anglerfish Lophiidae Zone V b ( l ), VI, XII, XIV ( ) Community waters . (*) Precautionary TAC. BelgiÃ «/Belgique 310 Danmark Deutschland 350 Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a 330 France 3 800 Ireland 860 Italia Luxembourg Nederland 300 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 2 650 EC 8 600 TAC 8 600 :*) No L 330/14 EN Official Journal of the European Communities 30 . 12 . 95 Zone VIISpecies : Anglerfish Lophiidae BelgiÃ «/Belgique 2 180 Danmark Deutschland 240 Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a 870 France 13 960 Ireland 1 790 Italia Luxembourg Nederland 280 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 4 240 EC 23 560 TAC 23 560 Zone VIII a , b, dSpecies : Anglerfish Lophiidae ( ) Of which 100 tonnes may be fished in zone VII when the quota in zone VII is exhausted . 1 030 ( ») 5 710 Belgie/Belgique Danmark Deutschland EUd&amp;a Espana France Ireland Italia Luxembourg Nederland Osterreich Portugal Suomi/Finland Sverige United Kingdom EC TAC 6 740 6 740 Zone VIII eSpecies : Anglerfish Lophiidae ( ! ) Available to all Member States except Sweden and Finland . (*) Precautionary TAC. Belgie/Belgique Danmark Deutschland EXA.a6a Espana France Ireland Italia Luxembourg Nederland Osterreich Portugal Suomi/Finland Sverige United Kingdom EC TAC 100 ( x ) 100 100 (*) 30 . 12 . 95 [ EN Official Journal of the European Communities No L 330/15 Species : Anglerfish ZÃ ¶ne VIII c , IX, X, Cecaf 34.1.1 (&gt;) Lophiidae \ BelgiÃ «/Belgique ( ! ) Community waters . Danmark (2 ) May be fished only in the waters under the sovereignty or Deutschland within the jurisdiction of Spain or Portugal, or in the Ã Ã »Ã »Ã ¬Ã ´Ã ± international waters of the zone concerned. EspaÃ ±a 10 830 (2 ) ( 3 ) May not be fished in the waters under the sovereignty or France 10 (3 ) the jurisdiction of Portugal . Ireland (*) Precautionary TAC. Italia Luxembourg Nederland Ã sterreich Portugal 2 160 (2 ) Suomi/Finland Sverige United Kingdom EC 13 000 TAC 13 000 n Species : Capelin Zone II b Mallotus villosus BelgiÃ «/Belgique (' ) Without prejudice to the Community rights and subject to Danmark revision in the light of scientific advice . Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a l France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 0Ã  1 ) TAC 0 ( x ) Species : Haddock Zone III a, III b, c, d ( ! ) Melanogrammus aeglefinus BelgiÃ «/Belgique 40 (2 ) (') Community waters . Danmark 6 370 (3 ) ( 2 ) No fishing of this quota may take place, in the Skagerrak, Deutschland 410 (2 ) within 12 miles of the baselines of the Kingdom of Ã Ã »Ã »Ã ¬Ã ´Ã ± Norway. EspaÃ ±a ( 3 ) No fishing of this quota may take place, in the Skagerrak, France within 4 miles of the baselines of the Kingdom of Ireland Norway. Italia (4 ) Excluding an estimated 2 000 t of industrial by-catch . Luxembourg (*) Precautionary TAC. Nederland 10 (2 ) Ã sterreich Portugal Suomi/Finland Sverige 750 (3 ) United Kingdom EC 7 580 (4 ) TAC 10 000 (*) No L 330/16 Hen I Official Journal of the European Communities 30 . 12 . 95 Species : Haddock Zone II a f 1 ), IV Melanogrammus aeglefinus BelgiÃ «/Belgique 930 ( ] ) Community waters . Danmark 6 370 (2 ) Excluding an estimate of 6 000 t of industrial by-catch . Deutschland 4 050 (3 ) Of which no more than 53 000 t may be fished in waters Ã Ã »Ã »Ã ¬Ã ´Ã ± under the sovereignty or jurisdiction of Norway. EspaÃ ±a France 7 070 Ireland Italia Luxembourg Nederland 700 Ã sterreich Portugal Suomi/Finland Sverige 450 United Kingdom 67 830 EC 87 400 ( 2 ) ( 3 ) TAC 120 000 Species : Haddock Zone V b f 1 ), VI, XII, XIV Melanogrammus aeglefinus BelgiÃ «/Belgique 50 ( 2 ) (*) Community waters . Danmark (2 ) Of which no more than 35 tonnes may be fished in Deutschland 60 ( 3 ) divisions V b and VI a. Ã Ã »Ã »Ã ¬Ã ´Ã ± ( 3 ) Of which no more than 40 tonnes may be fished in EspaÃ ±a divisions V b and VI a. France 2 520 (4 ) (4 ) Of which no more than 1 725 tonnes may be fished in Ireland 1 880 ( 5 ) divisions V b and VI a. Italia ( 5 ) Of which no more than 1 610 tonnes may be fished in Luxembourg divisions V b and VI a. Nederland (6 ) Of which no more than 12 590 tonnes may be fished in Ã sterreich divisions V b and VI a. Portugal (*) Precautionary TAC. Suomi/Finland Sverige United Kingdom 18 390 ( 6 ) EC 22 900 TAC 22 900 (*) Species : Haddock Zone VII , VIII , IX, X, Cecaf 34.1.1 ( x ) Melanogrammus aeglefinus BelgiÃ «/Belgique 80 ( 2 ) ( l ) Community waters . Danmark (2 ) May not be fished in the waters under the sovereignty or Deutschland jurisdicition of Spain and Portugal . Ã Ã »Ã »Ã ¬Ã ´Ã ± (*) Precautionary TAC. EspaÃ ±a France 4 660 (2 ) Ireland 1 560 ( 2 ) Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 700 (2 ) EC 7 000 TAC 7 000 (*) 30. 12 . 95 1 EN Official Journal of the European Communities No L 330/17 Species : Whiting I Zone III a Merlangius meriangus BelgiÃ «/Belgique ( J ) Excluding an estimated 10 500 t of industrial by-catch . Danmark 3 980 (2 ) ( 2 ) No fishing of this quota may take place, in the Skagerrak, Deutschland within 4 miles of the baselines of the Kingdom of Ã Ã »Ã »Ã ¬Ã ´Ã ± Norway . EspaÃ ±a (3 ) No fishing of this quota may take place, in the Skagerrak, France I within 12 miles of the baselines of the Kingdom of Ireland ^ Norway . Italia » l (*) Precautionary TAC. Luxembourg Nederland 10 (3 ) Ã sterreich Portugal Suomi/Finland Sverige 430 (2 ) United Kingdom I EC 4 420 i 1 ) TAC 15 200 (*) Species : Whiting l Zone IIa ( Ã » ), IV Merlangius merlangus BelgiÃ «/Belgique 1 680 ( J ) Community waters . Danmark 7 290 (2 ) Excluding an estimated 5 200 t of industrial by-catch . Deutschland 1 900 (3 ) Of which no more than 25 000 t may be fished in waters Ã Ã »Ã »Ã ¬Ã ´Ã ± I under the sovereignty or jurisdiction of Norway . EspaÃ ±a France 10 950 Ireland Italia Luxembourg Nederland 4 210 Ã sterreich Portugal Suomi/Finland Sverige 10 United Kingdom 29 060 EC 55 100 (2 ) ( 3 ) TAC 67 000 Species : Whiting Zone V b ( ! ), VI, XII , XIV Merlangius meriangus BelgiÃ «/Belgique \ (*) Community waters . Danmark l (*) Precautionary TAC. Deutschland 30 Ã Ã »Ã »Ã ¬Ã ´Ã ± \ EspaÃ ±a France 610 Ireland 2 915 Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 6 445 EC 10 000 TAC 10 000 (*) No L 330/18 | EN | Official Journal of the European Communities 30. 12 . 95 Species : Whiting \ Zone VII a Merlangius meriangus BelgiÃ «/Belgique 25 Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspÃ ¡Ã ±a France 310 Ireland 5 185 Italia Luxembourg Nederland 5 Osterreich Portugal Suomi/Finland Sverige United Kingdom 3 475 EC 9 000 TAC 9 000 Species : Whiting Zone VII b-k Merlangius meriangus BelgiÃ «/Belgique 270 (*) Precautionary TAC. Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 16 800 Ireland 7 790 Italia Luxembourg Nederland 140 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 3 000 EC 28 000 TAC 28 000 (*) Species : Whiting Zone VIII Merlangius meriangus BelgiÃ «/Belgique i 1 ) Except for quantities subject to exchange with other Danmark Member States, this quota may only be fished in the waters Deutschland under the sovereignty or within the jurisdiction of the Ã Ã »Ã »Ã ¬Ã ´Ã ± Member State concerned, or in international waters of the EspaÃ ±a 2 800 ( J ) zone concerned. France 4 200 i 1 ) (*) Precautionary TAC. Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland I Sverige United Kingdom EC 7 000 TAC 7 000 H 30 . 12 . 95 EN Official Journal of the European Communities No L 330/19 Species: Whiting Zone IX, X, Cecaf 34.1.1 ( ») Merlangius meriangus l BelgiÃ «/Belgique ( l ) Community waters . Danmark (*) Precautionary TAC. Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a l France Ireland Italia Luxembourg l Nederland Ã sterreich Portugal 2 640 l Suomi/Finland Sverige I United Kingdom EC 2 640 TAC 2 640 H I Species : Hake Zone III a, III b, c, d f 1 ) Merluccius merluccius l BelgiÃ «/Belgique (*) Community waters . Danmark 1 430 (2 ) ( 2 ) No fishing of this quota may take place, in the Skagerrak, Deutschland within 4 miles of the baselines of the Kingdom of Ã Ã »Ã »Ã ¬Ã ´Ã ± Norway. EspaÃ ±a France Ireland I Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland I Sverige 110 (2 ) United Kingdom EC 1 540 l TAC 1 540 I Species : Hake Zone Ha i 1 ), IV Merluccius merluccius l BelgiÃ «/Belgique 30 ( J ) Community waters . Danmark 1 030 Deutschland 120 Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 230 Ireland Italia Luxembourg Nederland 60 Ã sterreich Portugal I Suomi/Finland Sverige United Kingdom 320 I EC 1 790 TAC 1 790 No L 330/20 EN Official Journal of the European Communities 30 . 12 . 95 Species: Hake Zone Vb j 1 ), VI , VII, XII , XIV Merluccius merluccius BelgiÃ «/Belgique 260 f 1 ) Community waters . Danmark ( 2 ) Of which 800 t may be fished in zone VIII a, b, d, e , when Deutschland the quota in zone VIII a , b , d, e is exhausted. Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a 8 450 ( 2 ) France 13 050 (2 ) Ireland 1 580 Italia Luxembourg Nederland 170 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 5 150 EC 28 660 TAC 28 660 Species : Hake Zone VIII a , b , d, e Merluccius merluccius BelgiÃ «/Belgique 10 ( 2 ) i 1 ) Of which 1 000 t may be fished in zones V b (EC zone ), VI, Danmark VII , XII , XIV, when the quota in zones V b (EC zone ), VI, Deutschland VII, XII , XIV is exhausted . Ã Ã »Ã »Ã ¬Ã ´Ã ± ( 2 ) May not be fished in the waters under the sovereignty or EspaÃ ±a 5 880 ( J ) jurisdiction of Spain . France 13 210 ( 3 ) ( 3 ) Of which 1 800 t may be fished in zones V b (EC zone ), VI, Ireland VII , XII , XIV, when the quota in zones V b (EC zone ), VI, Italia VII , XII , XIV is exhausted . Luxembourg Nederland 20 (2 ) Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 19 120 TAC 19 120 Species: Hake Zone VIII c , IX , X, Cecaf 34.1.1 t 1 ) Merluccius merluccius BelgiÃ «/Belgique ( ] ) Community waters . Danmark (2 ) May be fished only in the waters under the sovereignty or Deutschland within the jurisdicition of the Member State concerned , or Ã Ã »Ã »Ã ¬Ã ´Ã ± in international waters of the zone concerned, except for EspaÃ ±a 5 760 ( 2 ) 850 tonnes which may be fished in the waters under the France 550 ( 3 ) sovereignty or within the jurisdiction of Portugal . Ireland ( 3 ) Of which no more than 430 tonnes may be fished in waters Italia under the sovereignty or within the jurisdiction of Luxembourg Portugal . Nederland (4 ) May be fished only in the waters under the sovereignty or Ã sterreich within the jurisdiction of the Member State concerned, or in Portugal 2 690 ( 4 ) international waters of the zone concerned, except for 850 Suomi/Finland tonnes which may be fished in the waters under the Sverige sovereignty or within the jurisdiction of Spain . United Kingdom EC 9 000 TAC 9 000 30 . 12 . 95 EN Official Journal of the European Communities No L 330/21 Species : Blue whiting Zone IIa * 1 ), IV Ã ­ 1 ) Micromesistius poutassou l BelgiÃ «/Belgique (*) Community waters . Danmark (2 ) Available to all Member States except Spain , Portugal, Deutschland Sweden and Finland . Ã Ã »Ã »Ã ¬Ã ´Ã ± (*) Precautionary TAC. EspaÃ ±a France Ireland Italia Luxembourg l Nederland l Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 50 000 (2 ) EC 50 000 TAC 90 000 (*) I Species : Blue whiting Zone V b f 1 ), VI, VII Micromesistius poutassou l BelgiÃ «/Belgique (*) Community waters . Danmark (2 ) Of which 5 000 tonnes may be fished either in ICES Deutschland divisions V b (EC zone), VI, VII or VIII a, b, d. Ã Ã »Ã »Ã ¬Ã ´Ã ± (3 ) Available to all Member States , except Spain , Portugal, EspaÃ ±a 20 000 (2 ) Sweden and Finland . France (*) Precautionary TAC. Ireland Italia Luxembourg Nederland I Ã sterreich Portugal 1 500 Suomi/Finland Sverige United Kingdom l 47 500 ( 3 ) EC 69 000 I TAC 340 000 (*) I Species: Blue whiting Zone VIII a , b, d Micromesistius poutassou \ BelgiÃ «/Belgique ( l ) Of which 5 000 tonnes may be fished either in ICES Danmark divisions V b (EC zone ), VI, VII or VIII a , b , d. Deutschland (2 ) Available to all Member States , except Spain , Portugal , Ã Ã »Ã »Ã ¬Ã ´Ã ± Sweden and Finland . EspaÃ ±a Ã OOOOÃ  1 ) ( 3 ) May be fished only in the waters under the sovereignty or France within the jurisdiction of France , or in international waters Ireland of the zone concerned . Italia (*) Precautionary TAC . Luxembourg Nederland Ã sterreich Portugal 1 500 Suomi/Finland Sverige United Kingdom 15 000 (2 ) ( 3 ) EC 26 500 l TAC 26 500 (*) \ No L 330/22 HENI Official Journal of the European Communities 30 . 12 . 95 Species: Blue whiting Zone VIII e Micromesistius poutassou BelgiÃ «/Belgique i 1 ) Available to all Member States , except Sweden and Danmark Finland . Deutschland (*) Precautionary TAC. Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France I Ireland 1 Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 1 000 t 1 ) EC 1 000 TAC i ooo Ã Species: Blue whiting Zone Ville, IX, X, Cecaf 34.1.1 ( J ) Micromesistius poutassou BelgiÃ «/Belgique (*) Community waters . Danmark (2 ) Except for quantities subject to exchange with other Deutschland Member States, this quota may be fished only in the waters Ã Ã »Ã »Ã ¬Ã ´Ã ± under the sovereignty or within the jurisdiction of the EspaÃ ±a 44 000 (2 ) Member State concerned, or in international waters of the France zone concerned. Ireland (*) Precautionary TAC. Italia Luxembourg Nederland Ã sterreich Portugal 11 000 ( 2 ) Suomi/Finland Sverige United Kingdom EC 55 000 TAC 55 000 (*) Species: Norway lobster Zone Ilia 0 ), III b, c, d f 1 ) Nephrops norvegicus BelgiÃ «/Belgique (*) Community waters . Danmark 3 550 (2 ) ( 2 ) No fishing of this quota may take place, in the Skagerrak, Deutschland 10 ( 3 ) within 4 miles of the baselihes of the Kingdom of Ã Ã »Ã »Ã ¬Ã ´Ã ± Norway. EspaÃ ±a ( 3 ) No fishing of this quota may take place, in the Skagerrak, France within the 12 miles of the baselines of the Kingdom of Ireland Norway . Italia (*) Precautionary TAC. Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige 1 270 (2 ) United Kingdom EC 4 830 TAC 4 830 H 30 . 12 . 95 EN I Official Journal of the European Communities No L 330/23 Species : Norway lobster Zone Hai 1 ), IV ( ») Nephrops norvÃ ©giens BelgiÃ «/Belgique 795 (*) Community waters . Danmark 795 (*) Precautionary TAC. Deutschland 10 Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 25 Ireland Italia Luxembourg Nederland 410 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 13 165 EC 15 200 TAC 15 200 (*) Species : Norway lobster Zone V b i 1 ), VI Nephrops norvegicus BelgiÃ «/Belgique 1 (') Community waters . Danmark (*) Precautionary TAC. Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a 25 France 100 Ireland 170 Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 12 305 EC 12 600 TAC 12 600 (*) Species : Norway lobster Zone VII Nephrops norvegicus BelgiÃ «/Belgique (*) Precautionary TAC. Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a 1 380 France 5 590 Ireland 8 485 Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 7 545 EC 23 000 TAC 23 000 (*) No L 330/24 | EN Official Journal of the European Communities 30 . 12 . 95 Species : Norway lobster Nepbrops norvÃ ©giens Zone VIII a , b BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 410 6 390 (*) Precautionary TAC. EC 6 800 TAC 6 800 (*) Species : Norway lobster Nepbrops norvÃ ©giens Zone Ville BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 960 40 (*) Precautionary TAC. EC 1 000 TAC 1 000 H Species : Norway lobster Nepbrops norvegicus Zone VIII d, e BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 50 (*) Precautionary TAC. EC 50 TAC 50 f ) 30 . 12 . 95 1 EN Official Journal of the European Communities No L 330/25 Species : Norway lobster Zone IX, X, Cecaf 34.1.1 ( ] ) Nephrops norvegicus BelgiÃ «/Belgique ( J ) Community waters . Danmark (2 ) May be fished only in the waters under the sovereignty or Deutschland I within the jurisdiction of the Member State concerned, or in Ã Ã »Ã »Ã ¬Ã ´Ã ± international waters of the zone concerned, except for EspaÃ ±a 625 (2 ) by-catches . France (*) Precautionary TAC. IrÃ ©land Italia Luxembourg Nederland Ã sterreich Portugal 1 875 (2 ) Suomi/Finland Sverige United Kingdom EC 2 500 TAC 2 500 H Species : Northern prawn Zone III a Pandalus borealis BelgiÃ «/Belgique i 1 ) No fishing of this quota may take place, in the Skagerrak, Danmark 3 650 i 1 ) within 4 miles of the baselines of the Kingdom of Deutschland Norway. Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige 1 960 i 1 ) United Kingdom EC 5 610 TAC 10 500 Species : 'Penaeus' shrimps Zone French Guiana Penaeus SPP · BelgiÃ «/Belgique (') Fishing for shrimps Penaeus subtilis and Penaeus brasiltensis Danmark is prohibited in waters less than 30 m deep. Deutschland (*) Precautionary TAC. Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 4 000 Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 4 000 TAC 4 108 n (') No L 330/26 HENI Official Journal of the European Communities 30 . 12 . 95 Species: Plaice Zone III a Skagerrak Pleuronectes platessa BelgiÃ «/Belgique 70 ( x ) (') No fishing of this quota may take place, in the Skagerrak, Danmark 8 720 (2 ) within 12 miles of the baselines of the Kingdom of Deutschland 40 t 1 ) Norway. Ã Ã »Ã »Ã ¬Ã ´Ã ± (2 ) No fishing of this quota may take place, in the Skagerrak, EspaÃ ±a within 4 miles of the baselines of the Kingdom of France Norway . Ireland (*) Precautionary TAC. Italia Luxembourg Nederland 1 680 (*) Ã sterreich Portugal Suomi/Finland Sverige 470 (2 ) United Kingdom EC 10 980 TAC 11 200 ( · ) Species: Plaice Zone III a Kattegat Pleuronectes platessa BelgiÃ «/Belgique (*) Precautionary TAC. Danmark 2 490 Deutschland 30 Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige 280 United Kingdom EC 2 800 TAC 2 800 H Species : Plaice Zone III b , c , d (*) Pleuronectes platessa BelgiÃ «/Belgique i 1 ) Community waters . Danmark 2 700 (*) Precautionary TAC. Deutschland 300 Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige 200 United Kingdom EC 3 200 TAC 3 200 H 30 . 12 . 95 I EN I Official Journal of the European Communities No L 330/27 Species : Plaice Zone II a t 1 ), IV Pleuronectes platessa BelgiÃ «/Belgique 4 820 (*) Waters of the Community as constituted in 1994 . Danmark 15 670 (2 ) Of which no more than 40 000 t may be fished in waters Deutschland 4 520 under the sovereignty or jurisdiction of Norway. Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 900 Ireland Italia Luxembourg Nederland 30 130 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 22 290 EC 78 330 (2 ) TAC 81 000 Species : Plaice Zone V b f 1 ), VI, XII, XIV Pleuronectes platessa BelgiÃ «/Belgique ( J ) Community waters . Danmark (*) Precautionary TAC. Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 70 Ireland 880 Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 1 450 EC 2 400 TAC 2 400 H Species : Plaice Zone VII a Pleuronectes platessa BelgiÃ «/Belgique 95 Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 40 Ireland 1 370 Italia Luxembourg Nederland 30 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 915 EC 2 450 TAC 2 450 No L 330/28 EN Official Journal of the European Communities 30 . 12 . 95 Species: Plaice Zone VII b, c Pleuronectes platessa BelgiÃ «/Belgique (*) Precautionary TAC. Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 60 Ireland 240 Italia Luxembourg Nederland Ã sterreich , Portugal Suomi/Finland Sverige United Kingdom EC 300 TAC 300 (*) Species: Plaice Zone VII d, e Pleuronectes platessa BelgiÃ «/Belgique 1 230 Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 4 110 Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 2 190 EC 7 530 TAC 7 530 Species: Plaice Zone VII f, g Pleuronectes platessa BelgiÃ «/Belgique 270 Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 485 Ireland 90 Italia Luxembourg Nederland Ã sterreich Portugal \ Suomi/Finland Sverige United Kingdom 255 EC 1 100 TAC 1 100 - 30 . 12 . 95 EN Official Journal of the European Communities No L 330/29 Species : Plaice Zone VII h, j , k Pleuronectes platessa BelgiÃ «/Belgique 80 (*) Precautionary TAC. Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 170 Ireland 590 Italia Luxembourg Nederland 340 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 170 EC 1 350 TAC 1 350 (*) Species: Plaice Zone VIII , IX, X, Cecaf 34.1.1 (') Pleuronectes platessa BelgiÃ «/Belgique (*) Community waters . Danmark (2 ) May not be fished in the waters under the sovereignty or Deutschland l jurisdiction of Spain and Portugal . Ã Ã »Ã »Ã ¬Ã ´Ã ± (*) Precautionary TAC. EspaÃ ±a 120 France 460 (2 ) Ireland Italia Luxembourg Nederland Ã sterreich Portugal 120 Suomi/Finland Sverige United Kingdom EC 700 TAC - 700 (*) Species : Pollack Zone V b f 1 ), VI, XII , XIV Pollachius pollachius BelgiÃ «/Belgique f 1 ) Community waters . Danmark (*) Precautionary TAC. Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a 20 France 530 Ireland 150 Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 400 EC 1 100 TAC 1 100 (*) No L 330/30 EN Official Journal of the European Communities 30 . 12 . 95 Species: Pollack Zone VII Pollachius pollacbius BelgiÃ «/Belgique 470 (*) Precautionary TAC. Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a 30 France 10 730 Ireland 1 150 Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 2 620 EC 15 000 TAC 15 000 H Species: Pollack Zone VIII a , b Pollachius pollachius BelgiÃ «/Belgique (*) Precautionary TAC. Danmark Deutschland I Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a 440 France 2 160 Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 2 600 TAC 2 600 (*) Species: Pollack Zone VIII c Pollachius pollachius BelgiÃ «/Belgique (*) Precautionary TAC. Danmark Deutschland I Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a 720 France 80 Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 800 - TAC 800 (*) 30. 12 . 95 | EN Official Journal of the European Communities No L 330/31 Species : Pollack I Zone VIII d Pollachius pollachius BelgiÃ «/Belgique {*) Precautionary TAC. Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 50 Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 50 TAC 50 n Species : Pollack I Zone VIII e Pollachius pollachius BelgiÃ «/Belgique (') Available to all Member States , except Sweden and Danmark Finland . Deutschland (*) Precautionary TAC. Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 100 f 1 ) EC 100 TAC 100 (*) Species : Pollack \ Zone IX, X, Cecaf 34.1.1 i 1 ) Pollachius pollachius BelgiÃ «/Belgique ( x ) Community waters . Danmark (*) Precautionary TAC. Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a 430 France Ireland Italia Luxembourg Nederland Ã sterreich Portugal 20 Suomi/Finland Sverige United Kingdom EC 450 TAC 450 (*) No L 330/32 | EN Official Journal of the European Communities 30 . 12 . 95 Species: Saithe Zone II a t 1 ), III a, III b, c , d f 1 ), IV Pollachius virens BelgiÃ «/Belgique 40 (2 ) i 1 ) Community waters . Danmark 4 600 ( 3 ) ( 2 ) No fishing of this quota may take place, in the Skagerrak, Deutschland 11 630 (2 ) within 12 miles of the baselines of the Kingdom of Ã Ã »Ã »Ã ¬Ã ´Ã ± Norway. EspaÃ ±a (3 ) No fishing of this quota may take place, in the Skagerrak, France 27 350 (2 ) within 4 miles of the baselines of the Kingdom of Ireland I Norway. Italia (4 ) Of which no more than 45 000 t may be fished in waters Luxembourg under the sovereignty or jurisdiction of Norway. Nederland 120 ( 2 ) Ã sterreich Portugal Suomi/Finland Sverige 630 ( 3 ) United Kingdom 8 910 ( 2 ) EC 53 280 (4 ) TAC 111 000 Species: Saithe Zone V b f 1 ), VI, XII, XIV Pollachius virens BelgiÃ «/Belgique i 1 ) Community waters . Danmark Deutschland 815 Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 8 105 Ireland 470 Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 3 610 EC 13 000 TAC 13 000 Species: Saithe \ Zone VII , VIII , IX, X, Cecaf 34.1.1 (*) Pollachius virens BelgiÃ «/Belgique 40 ( 2 ) (*) Community waters . Danmark (2 ) May not be fished in the waters under the sovereignty or Deutschland jurisdiction of Spain and Portugal . Ã Ã »Ã »Ã ¬Ã ´Ã ± (*) Precautionary TAC. EspaÃ ±a France 7 870 (2 ) Ireland 3 940 ( 2 ) Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 2 150 ( 2 ) EC 14 000 TAC 14 000 (*) 30 . 12 . 95 EN Official Journal of the European Communities No L 330/33 Species : Atlantic salmon Zone III b , c, d (') ( 2 ) Salmo salar BelgiÃ «/Belgique ( J ) Community waters . Danmark 91 480 (3 ) ( 2 ) Excluding subdivision 32 of IBSFC . Deutschland 10 180 (3 ) ( 3 ) Expressed by number . Ã Ã »Ã »Ã ¬Ã ´Ã ± (4 ) Of which , for Germany and Denmark together , no more EspaÃ ±a than 2 700 salmon may be fished in the Estonian zone, no France more than 1 000 salmon in the Latvian zone and no more Ireland than 700 salmon in the Lithuanian zone. Italia \ ( 5 ) Of which no more than 1 000 salmon may be fished in Luxembourg Estonian waters and no more than 1 000 salmon in the Nederland Latvian zone . Ã sterreich Portugal Suomi/Finland 114 070 (3 ) ( 5 ) Sverige 122 147 (3 ) United Kingdom EC 337 877 (3 ) ( 4 ) TAC 339 377 (3 ) Species : Atlantic salmon Zone subdivision 32 of IBSFC Salmo salar BelgiÃ «/Belgique (') Expressed by number . Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland 97 680 ( l ) Sverige United Kingdom EC 97 680 (&gt;) TAC 97 680 i 1 ) No L .330/34 EN Official Journal of the European Communities 30 . 12 . 95 Species: Mackerel Zone II a ( 1 ), Illa, III b, c , dt 1 ), IV Scomber scombrus BelgiÃ «/Belgique 400 2 ) C ) Community waters . Danmark 10 645 3 ) ( 4 ) ( 5 ) Ã ± No fishing of this quota may take place, in the Skagerrak, Deutschland 420 2 ) within 12 miles of the baselines of the Kingdom of Ã Ã »Ã »Ã ¬Ã ´Ã ± Norway . EspaÃ ±a Ã ± No fishing of this quota may take place , in the Skagerrak, France 1 270 2 ) ( 6 ) within 4 miles of the baselines of the Kingdom of Ireland Norway. Italia Ã ± Of which 2 320 tonnes may be fished from 1 October to 31 Luxembourg December 1996 in EC waters between latitudes 59 ° N and Nederland 1 280 ( 2 ) ( 6 ) 62 ° N and longitudes 4 ° W and 6 ° W. Ã sterreich Ã ± Of which no more than 3 980 tonnes may be fished in ICES Portugal divisions III a , IV b, c. Suomi/Finland Ã ± Of which no more than 300 tonnes may be fished in ICES Sverige .3 610 Ã ± ( 7) ( 9 ) ( ,0 ) divisions III a , IV b, c. United Kingdom 1 190 ( h ) f) No part of this quota may be fished in division IV c. Ã ± Including 1 865 tonnes accruing from conditions defined in EC 18 815 x ) footnote ( 2 ) of the Annex to the Agreed Records of I Conclusions of Fisheries Consultations between the TAC 52 755 ( 8 ) European Community and Norway, Brussels , 9 · December 1995 . Ã ± Includes a fishery by this Member State of 1 865 tonnes of mackerel in ICES division III a. ( 10 Of which no more than 300 tonnes may be taken in ICES division IV b. Species : Mackerel Zone II a ('), V b (2 ), VI , VII , VIII a, b, d , e , XII , XIV Scomber scombrus BelgiÃ «/Belgique C ) Except Community waters . Danmark Ã ± Community waters . Deutschland 15 810 ( ·') ( 4 ) ft May not be fished in the waters under the sovereignty or Ã Ã »Ã »Ã ¬Ã ´Ã ± jurisdiction of Spain . EspaÃ ±a 20 ( 5 ) I ft Of which 4 160 tonnes may be fished from 1 October to 31 France 10 540 (-3 ) Ã ± December 1 996 in EC waters of ICES division IV a. Ireland 52 700 (  ') n ft May be fished only in the waters under the sovereignty or Italia jurisdiction of Spain . Luxembourg Ã ± Of which 2 770 tonnes may be fished from 1 October to 31 Nederland 23 060 Ã ± Ã ± December 1 996 in EC waters of ICES division IV a. Ã sterreich ( 7 ) Of which 13 860 tonnes may be fished from 1 October to Portugal 31 December 1996 in EC waters of ICES division IV a. Suomi/Finland ft Of which 6 060 tonnes may be fished from 1 October to 31 Sverige December 1996 in EC waters of ICES division IV a. United Kingdom 144 940 Ã ± Ã ± ft Of which 38 150 tonnes may be fished from 1 October to 31 December 1996 in EC waters of ICES division IV a. EC 247 070 TAC 261 100 30 . 12 . 95 HenI Official Journal of the European Communities No L 330/35 Species : Mackerel \ Zone Ville , IX, X, Cecaf 34.1.1 (') Scomber scombrus BelgiÃ «/Belgique t 1 ) Community waters . Danmark ( 2 ) Except for quantities subject to exchange with other Deutschland Member States, this quota may be fished only in the waters Ã Ã »Ã »Ã ¬Ã ´Ã ± under the sovereignty or within the jurisdiction of the EspaÃ ±a 24 730 (2 ) ( 3 ) ( 5 ) Member State concerned, or in international waters of the France 160 (4 ) ( s ) zone concerned. Ireland ( 3 ) Of which 3 000 tonnes may be fished in the waters of ICES Italia I division VIII b under the sovereignty or within the Luxembourg jurisdiction of Spain . Nederland (4 ) May not be fished in the waters under the sovereignty or Osterreich jurisdiction of Spain and Portugal . Portugal 5 110 (2 ) ( 5 ) Ã ± The quantities subject to exchange with other Member Suomi/Finland States may be taken , up to a limit of 25 % of the quota of Sverige the donor Member State, in ICES area VIII a, b , d. United Kingdom n Precautionary TAC . EC 30 000 TAC 30 000 (*) Species : Common sole Zone Illa, III b , c, d f 1 ) Solea solea \ BelgiÃ «/Belgique  Ã ­ 1 ) Community waters . Danmark 1 890 (2 ) ( 2 ) No fishing of this quota may take place, in the Skagerrak, Deutschland 110 ( 5 ) within 4 miles of the baselines ot the Kingdom of Ã Ã »Ã »Ã ¬Ã ´Ã ± Norway . EspaÃ ±a ( 3 ) No fishing of this quota may take place, in the Skagerrak, France within 12 miles of the baselines ot the Kingdom of Ireland Norway . Italia (* Precautionary TAC. Luxembourg Nederland 180 (3 ) Ã sterreich Portugal I Suomi/Finland Sverige 70 (2 ) United Kingdom EC 2 250 TAC 2 250 (*) Species : Common sole Zone II , IV Solea solea BelgiÃ «/Belgique 1 915 Danmark 875 Deutschland 1 535 Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a l France 385 Ireland Italia Luxembourg Nederland 17 305 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 985 EC 23 000 TAC 23 000 No L 330/36 _ENj Official Journal of the European Communities 30 . 12 . 95 Species : Common sole | Zone V b i 1 ), VI , XII, XIV Solea solea \ BelgiÃ «/Belgique ( r) Community waters . Danmark (*) Precautionary TAC. Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France Ireland 125 Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 30 EC 155 TAC 155 Ã  ) Species : Common sole Zone VII a Solea solea BelgiÃ «/Belgique 500 Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 5 Ireland 120 * Italia I Luxembourg Nederland 1 55 Ã sterreich Portugal Suomi/Finland Sverige \ United Kingdom 220 EC 1 000 TAC 1 000 Species : Common sole Zone VII b, c Solea solea BelgiÃ «/Belgique (*) Precautionary TAC. Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 15 Ireland 60 Italia Luxembourg Nederland I Ã sterreich Portugal \ Suomi/Finland Sverige United Kingdom EC 75 TAC 75 (*) 30 . 12 . 95 EN Official Journal of the European Communities No L 330/37 Species : Common sole Zone VII d Solea solea BelgiÃ «/Belgique 1 255 Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 2 510 Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 895 EC 4 660 TAC 4 660 Species : Common sole Zone VII e Solea solea BelgiÃ «/Belgique 25 Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 265 Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland \ Sverige United Kingdom 410 EC 700 TAC 700 Species : Common sole Zone VII f, g Solea solea BelgiÃ «/Belgique 625 Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 65 Ireland 30 Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 280 EC 1 000 TAC 1 000 No L 330/38 F en I Official Journal of the European Communities 30 . 12 . 95 Species : Common sole Solea solea Zone VII h , j , k ( ) Precautionary TAC.BelgiÃ «/Belgique 60 Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 120 Ireland 325 Italia Luxembourg Nederland 95 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 120 ­ EC 720 TAC 720 (* Species : Common sole Zone VIII a , b Solea solea BelgiÃ «/Belgique 75 (&gt;) (') May be fished only in the waters under the sovereignty or Danmark within the jurisdiction of France, or in international waters Deutschland of the zone concerned . Ã Ã »Ã »Ã ¬Ã ´Ã ± (2 ) May be fished only in the waters under the sovereignty or EspaÃ ±a 15 (2 ) within the jurisdiction of the Member State concerned, or in France 5 590 (') international waters of the zone concerned. Ireland ¦ Italia Luxembourg Nederland 420 ( ») Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 6 100 TAC 6 100 Species : Common sole Zone VIII c , d , e, IX, X , Cecaf 34.1.1 ( J ) Solea spp. BelgiÃ «/Belgique (') Community waters . Danmark (2 ) May be fished only in the waters under the sovereignty or Deutschland within the jurisdiction of Spain or Portugal , or in the Ã Ã »Ã »Ã ¬Ã ´Ã ± l international waters of . the zone concerned . EspaÃ ±a 755 (2 ) (*) Precautionary TAC. France Ireland Italia Luxembourg Nederland Ã sterreich Portugal 1 245 (2 ) Suomi/Finland Sverige United Kingdom EC 2 000 TAC 2 000 H 30 . 12 . 95 HN I Official Journal of the European Communities No L 330/39 Species : Sprat Zone III a Sprattus sprattus BelgiÃ «/Belgique f 1 ) Includes all by-catches of all other species which are caught Danmark 28 810 O (2 ) when fishing for sprat and which are landed unsorted Deutschland 60 (') ( 3 ) notwithstanding Article 5 (2 ) of this Regulation and Arti ­ Ã Ã »Ã »Ã ¬Ã ´Ã ± I cle 5 ( 1 ) and (2 ) of Council Regulation (EEC ) No 3094/86 EspaÃ ±a of 7 October 1986 (OJ No L 288 , 11 . 10 . 1986 , p. 1 ). France (2 ) No fishing of this quota may take place, in the Skagerrak, Ireland within 4 miles of the baselines of the Kingdom of Italia Norway . Luxembourg (3 ) No fishing of this quota may take place, in the Skagerrak, Nederland within 12 miles of the baselines of the Kingdom of Ã sterreich Norway . Portugal (*) Precautionary TAC. Suomi/Finland Sverige 10 900 I 1 ) ( 2 ) United Kingdom EC 39 770 O TAC 43 000 (MH Species : Sprat Zone III b , c, d (') Sprattus sprattus BelgiÃ «/Belgique (*) Community waters . Danmark 45 270 (2 ) Of which, for Germany and Denmark together , no more Deutschland 27 170 than 4 000 t may be fished in the Estonia zone, no more Ã Ã »Ã »Ã ¬Ã ´Ã ± than 6 000 t in the Latvian zone, and no more than 2 000 t EspaÃ ±a in the Lithuanian zone . France ( 3 ) Of which no more than 2 500 t may be fished in the Estonia Ireland zone and no more than 1 000 t in the Latvian zone . Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland 23 220 ( 3 ) Sverige 75 240 United Kingdom EC 170 900 (2 ) TAC 182 900 Species : Sprat Zone II a ( ] ), IV (') Sprattus sprattus BelgiÃ «/Belgique 1 500 (') Community waters . Danmark 1 500 (2 ) Available to all Member States except Spain , Portugal , Deutschland 1 500 Sweden and Finland . Ã Ã »Ã »Ã ¬Ã ´Ã ± (3 ) Including sandeel . EspaÃ ±a (*) Precautionary TAC . France 1 500 Ireland Italia Luxembourg Nederland 1 500 Ã sterreich Portugal Suomi/Finland Sverige 1 330 ( 3 ) United Kingdom 1 500 164 670 (2 ) EC 175 000 TAC 200 000 n No L 330/40 EN Official Journal of the European Communities 30. 12 . 95 Species: Sprat Sprattus sprattus Zone VII d , e (*) Precautionary TAC.BelgiÃ «/Belgique 60 Danmark 3-900 Deutschland 60 Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 840 Ireland Italia Luxembourg Nederland 840 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 6 300 EC 12 000 TAC 12 000 Species: Horse mackerel Zone IIa f 1 ), IV (') Trachurus . spp . BelgiÃ «/Belgique (*) Community waters . Danmark ( 2 ) Available to all Member States ^ except Spain, Portugal , Deutschland Sweden and Finland. Ã Ã »Ã »Ã ¬Ã ´Ã ± ( 3 ) Of which a maximum of 50 % may be fished before 1 EspaÃ ±a August 1996 . France (*) Precautionary TAC. Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 55 000 (2 ) ( 3 ) EC 55 000 TAC 60 000 ( ») Species: Horse mackerel Zone V b 0 , VI, VII , VIII a , b , d , e, XII , XIV Trachurus spp . BelgiÃ «/Belgique ( ] ) Community waters . Danmark ( 2 ) Available to all Member States except Spain, Portugal , Deutschland Sweden and Finland . * Ã Ã »Ã »Ã ¬Ã ´Ã ± ( 3 ) Of which a maximum of 50 % may be fished before 1 EspaÃ ±a 31 000 August 1996 . France ( 4 ) May not be fished in the waters under the sovereignty or Ireland jurisdiction of Spain and Portugal . Italia (*) Precautionary TAC. Luxembourg Nederland Ã sterreich I Portugal 3 000 Suomi/Finland Sverige United Kingdom 259 000 ( 2 ) ( 3 ) ( 4 ) EC 293 000 (') ( 4 ) TAC 300 000 (  ') ( 4 ) (*) 30 . 12 . 95 EN No L 330/41Official Journal of the European Communities Species : Horse mackerel Zone VIII c , IX Trachurus spp . BelgiÃ «/Belgique (') May be fished in the waters under the sovereignty or within Danmark I the jurisdiction of the Member State concerned, or in Deutschland international waters of the zone concerned, except for 2 250 Ã Ã »Ã »Ã ¬Ã ´Ã ± tonnes which may be fished in the waters under the EspaÃ ±a 39 270 i 1 ) ( 4 ) sovereignty or within the jurisdiction of Portugal . France 500 (2 ) ( 4 ) ( 2 ) Excluding ICES subarea IX . Ireland ( 3 ) May be fished in the waters under the sovereignty or within Italia the jurisdiction of the Member State concerned , or in Luxembourg international waters of the zone concerned, except for 2 250 Nederland l tonnes which may be fished in the waters under the Ã sterreich sovereignty or within the jurisdiction of Spain . Portugal 33 230 ( 3 ) ( 4 ) (4 ) Of which no more than 5 % may consist of horse mackerel Suomi/Finland between 12 and 14 cm, notwithstanding Article 5 of Sverige Council Regulation ( EEC) No 3094/86 . For the purposes of United Kingdom the control of this quantity, the weight of the landings shall be affected by a coefficient of 1,2 . EC 73 000 TAC 73 000 Species : Horse mackerel Zone X, Cecaf (') Trachurus spp . BelgiÃ «/Belgique I 1 ) Waters adjacent to the Azores under the sovereignty or Danmark jurisdiction of Portugal . Deutschland (*) Precautionary TAC. Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France Ireland I Italia Luxembourg Nederland Ã sterreich Portugal 5 000 Suomi/Finland Sverige United Kingdom EC 5 000 TAC 5 000 (*) Species : Horse mackerel Zone Cecaf ( ! ) Trachurus spp . BelgiÃ «/Belgique l (') Waters adjacent to Madeira under the sovereignty or Danmark jurisdiction of Portugal . Deutschland (*) Precautionary TAC. Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal 2 000 Suomi/Finland Sverige United Kingdom EC 2 000 I TAC 2 000 n No L 330/42 IEN Official Journal of the European Communities 30 . 12 . 95 Species : Horse mackerel Zone Cecaf (') Trachurus spp . BelgiÃ «/Belgique ( ] ) Waters adjacent to the Canary Islands under the sovereignty Danmark or jurisdiction of Spain . Deutschland (*) Precautionary TAC. Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a 2 000 France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 2 000 TAC 2 000 (*) Species : Norway pout Zone II a ( ] ), Illa, IV ( J ) Trisopterus esmarki BelgiÃ «/Belgique (') Community waters . Danmark (2 ) Available to all Member States except Spain, Portugal , Deutschland Sweden and Finland . Ã Ã »Ã »Ã ¬Ã ´Ã ± ( 3 ) For Danish and Swedish vessels , no fishing for this TAC EspaÃ ±a may take place in the Skagerrak within 4 miles of the France baselines of the Kingdom of Norway . For other Member Ireland States, no fishing of this TAC may take place in the Italia Skagerrak within 12 miles of the baselines of the Kingdom Luxembourg of Norway . Nederland (*) Precautionary TAC. Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 180 000 ( 2 ) ( 3 ) EC 180 000 TAC 220 000 H Species: Other species Zone II a ( J ), IV ( l ) BelgiÃ «/Belgique ( 2 ) (') Community waters . Danmark ( 2 ) ( 2 ) No limitation . Deutschland ( 2 ) ( 3 ) 750 tonnes are reserved for by-catches of horse mackerel in , Ã Ã »Ã »Ã ¬Ã ´Ã ± ( 2 ) inter alia , fishing for mackerel ; prawns (Pandalus ) only as EspaÃ ±a by-catch . France ( 2 ) Ireland ( 2 ) Italia ( 2 ) Luxembourg ( 2 ) Nederland (2 ) Ã sterreich ( 2 ) Portugal Suomi/Finland Sverige 1 000 ( 3 ) United Kingdom ( 2 ) EC . ( 2 ) TAC ( 2 )